Title: From George Washington to James Bowdoin, 10 June 1776
From: Washington, George
To: Bowdoin, James



Sir,
New York, June 10th 1776.

Congress having requested my attendance in Philadelphia, I was in that City when your Letter of the 11th Ulto came to this place—this days Post therefore affords me the first oppertunity of acknowledging the receipt of it.
I am hopeful that you applied to General Ward, and have received all the Assistance that Mr Machin could give in determining upon the practacability of cutting a Canal, between Barnstable & Buzzards Bay ’ere this, as the great demand we have for Engineer’s in this Department, Canada, &ca, has obliged me to order Mr Machin hither to assist in that branch of business.

I thank you most heartily for your kind congratulations on the departure of the Troops from Boston and am, with very great esteem, Sir, Yr Most Obedt, Hble Servt

Go: Washington.

